DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2020 and 6/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masaaki et al. JP2013137004.
First Independent Claim:
Regarding claim 1, Masaaki discloses: A compressor (Fig 1: 1) comprising:
a case (6) that defines an inner space (L) configured to store oil (Par 18) and that comprises 
a discharging part (8) disposed at one side of the case and configured to discharge refrigerant (Par 18); 
a drive part (3) comprising 
a stator (31) coupled to an inner circumferential surface of the case (6 couples to 33 of 31) and configured to generate a magnetic field (Par 24), coils wound around the stator (35), and 
a rotor (30) mounted in the stator and configured to rotate relative to the stator based on the magnetic field (Par 24); 
a shaft (4) that is coupled to the rotor (4 and 30 are coupled) and that extends along the rotor (4 extends along 30); 
a compression part (2) coupled to the shaft (2 is coupled to 4) and configured to compress and discharge the refrigerant (Par 18), the compression part being configured to be lubricated by the oil (Par 18); and 
a sealing part (5) disposed between the drive part and the compression part (Par 17) and configured to block leakage of the refrigerant or the oil from a region between the drive part and the compression part (Par 34: isolates the passage 37 and 24a); and 
an insulator (34) that extends from the stator toward the compression part (Par 21), that is configured to guide winding of a portion of the coils (Par 21: Coil 35 is wound around 34) therearound wherein the sealing part is disposed on inward of the insulator (5 is disposed inward from 34).
Regarding claim 2, Masaaki discloses:
wherein the sealing part is made of a flexible member (Par 31: 5 is made of polyethylene terephthalate).
Regarding claim 3, Masaaki discloses:
wherein the sealing part comprises: a sealing body (Fig 5: 105) that extends along an inner circumferential surface of the insulator (105 extends the inner surface of 34) and that defines a flow hole (25 and the area on the inner surface of 5) configured to allow the oil and the refrigerant to pass therethrough (Oil and refrigerant passes through 25).
Regarding claim 4, Masaaki discloses:
wherein the sealing body is configured to contact the inner circumferential surface of the insulator based on the compression part discharging the refrigerant (Fig 5 and 6: 105 contacts the inner surface of 34).
Regarding claim 5, Masaaki discloses:
wherein the sealing body is configured to contact the inner circumferential surface of the insulator in a state in which the sealing body is spaced apart from the compression part (Fig 5 and 6: 105 contacts the inner surface of 34).
Regarding claim 6, Masaaki discloses:
wherein the stator comprises: a fixed body (Fig 1: 33) coupled to the inner circumferential surface of the case (33 is coupled to 6), the insulator extending from the fixed body toward the compression part (34 extends from 33); and 
a teeth portion (Fig 2: 34a) that extends from the fixed body toward the rotor (34a extends from 33), 
a portion of the coils being wound around the teeth portion (35a wraps around 34a), and wherein the sealing body is fixed at a position between the insulator and the portion of the coils wound around the teeth portion (Fig 1 and 4: 5 is between the insulator and coils through 5a).
Interpretation 1: 
Regarding claim 7, Masaaki discloses:
an oil guider (Fig 5: 123) comprising a guide rib (Portion of 123 that 105 is inserted; and seen in the clip below) that extends from the compression part toward the drive part and configured to block leakage of the oil or the refrigerant from the compression part (Par 34), wherein the sealing part covers a gap between the insulator and the guide rib (Area that 105 covers is a gap between 123 and 34).

    PNG
    media_image1.png
    249
    385
    media_image1.png
    Greyscale

Regarding claim 8, Masaaki discloses:
wherein the guide rib extends from the compression part toward an end of the insulator (Fig 5: See clip in the rejection of claim 7, interpretation 1), and wherein the sealing part is disposed at an inner region of the guide rib facing the shaft (Fig 5: See clip in the rejection of claim 7, interpretation 1).
Regarding claim 9, Masaaki discloses:
wherein an inner circumferential surface of the insulator and an inner circumferential surface of the guide rib face the shaft and define a plane that extends parallel to the shaft, and wherein the sealing part contacts both of the inner circumferential surface of the insulator and the inner circumferential surface of the guide rib (Fig 5: A plane that is defined by .
Interpretation 2:
Regarding claim 7, Masaaki discloses:
an oil guider (Fig 5: 123) comprising a guide rib (Portion of 123 that 105 is inserted; and seen in the clip below) that extends from the compression part toward the drive part and configured to block leakage of the oil or the refrigerant from the compression part (Par 34), wherein the sealing part covers a gap between the insulator and the guide rib (Area that 105 covers is a gap between 123 and 34).

    PNG
    media_image2.png
    372
    453
    media_image2.png
    Greyscale

Regarding claim 10, Masaaki discloses:
wherein the guide rib extends from the compression part toward an inside of the insulator facing the shaft (Fig 5: See clip in the rejection of claim 7, , and wherein the sealing part is disposed radially between an outer circumferential surface of the guide rib and an inner circumferential surface of the insulator (Fig 5: See clip in the rejection of claim 7, interpretation 2).
Regarding claim 11, 
wherein the guide rib is spaced apart from the insulator and disposed radially inward of the insulator toward the shaft, and 24Attorney Docket No.: 19819-1192001Client Ref: OP-2018-0458-US-000/AE; LGE Ref: 18ACL157US02wherein the sealing part contacts both of the outer circumferential surface of the guide rib and the inner circumferential surface of the insulator (Fig 5: A plane that is defined by member 105 is parallel to the inner surface of the insulator and outer surface of the rib; See clip in the rejection of claim 7, interpretation 2).
Interpretation 3:
Regarding claim 7, Masaaki discloses:
an oil guider (Fig 6: 123) comprising a guide rib (Portion of 123 that extends upward; and seen in the clip below) that extends from the compression part toward the drive part and configured to block leakage of the oil or the refrigerant from the compression part (Par 34), wherein the sealing part covers a gap between the insulator and the guide rib (Area that 105 covers is a gap between 123 and 34).

    PNG
    media_image3.png
    241
    430
    media_image3.png
    Greyscale

Regarding claim 10, Masaaki discloses:
wherein the guide rib extends from the compression part toward an inside of the insulator facing the shaft (Fig 5: See clip in the rejection of claim 7, interpretation 3), and wherein the sealing part is disposed radially between an outer circumferential surface of the guide rib and an inner circumferential surface of the insulator (Fig 5: See clip in the rejection of claim 7, interpretation 3).

Second Independent Claim:
Regarding claim 12, Masaaki discloses: A compressor (Fig 1: 1) comprising: 
a case (6) that defines an inner space (L) configured to store oil (Par 18) and that comprises 
a discharging part (8) disposed at one side of the case and configured to discharge refrigerant (Par 18); 
a drive part (3) comprising 
a stator (31) coupled to an inner circumferential surface of the case (6 couples to 33 of 31) and configured to generate a magnetic field (Par 24), coils wound around the stator (35), and 
a rotor (30) mounted in the stator and configured to rotate relative to the stator based on the magnetic field (Par 24); 
a shaft (4) that is coupled to the rotor (4 and 30 are coupled) and that extends along the rotor (4 extends along 30); 
a compression part (2) coupled to the shaft (2 is coupled to 4) and configured to compress and discharge the refrigerant (Par 18), the compression part being configured to be lubricated by the oil (Par 18); 
an insulator (34) that extends from the stator toward the compression part (Par 21), that is configured to guide winding of a portion of the coils (Par 21: Coil 35 is wound around 34) therearound; 
an oil guider (Fig 5: 123) that extends from the compression part toward an end of the insulator or an inner circumferential surface of the insulator (123 has a rib as seen in the clip below that extends towards 34); and 
a sealing part (5) that covers a gap (Gap seen in the clip below) between the oil guider and the insulator and that is configured to block leakage of the oil or the refrigerant from the gap (Par 34: isolates the passage 37 and 24a).

    PNG
    media_image1.png
    249
    385
    media_image1.png
    Greyscale

Regarding claim 13, Masaaki discloses:
wherein the oil guider (Fig 5: 123) comprises: a guide rib (Portion of 123 that 105 is inserted; and seen in the clip in the rejection of claim 12) that extends from the compression part toward the end of the insulator and that is spaced apart from the end of the insulator (123 extends from 2 to 34 and is spaced apart from 23).
Regarding claim 14, Masaaki discloses:
wherein the sealing part comprises: a sealing body (Fig 5: 105)  that is detachably disposed at an inner circumferential surface of the insulator (105 disposed at the inner surface of 34) and that covers a space (Fig 1: Area and space between the 34 and 23) between the insulator and the guide rib, the sealing body defining a flow hole (25 and the area on the inner surface of 5)  configured to allow the oil and the refrigerant to pass therethrough (Oil and refrigerant passes through 25).
Regarding claim 15, Masaaki discloses:
wherein the oil guider (Fig 5: 123) comprises a guider coupling portion (Body of 123 that has the hole that 105 is inserted) coupled to the compression part (Fig 5), and the guide rib extends from the guider coupling portion toward the insulator (Portion of 123 that 105 is inserted; and seen in the clip in the rejection of claim 12).
Regarding claim 16, Masaaki discloses:
wherein the guide rib is a part of the compression part (Portion of 123 that is extended is a part of the body of 123).
Regarding claim 17, Masaaki discloses:
wherein the shaft extends from the rotor in a direction away from the discharging part (Fig 1: 4 extends away from 8), wherein the compression part is configured to discharge the refrigerant in the direction away from the discharging part (Par 30), and wherein the compressor further comprises a muffler (24) coupled to the compression part and configured to guide the refrigerant toward the discharging part (Par 30).
Regarding claim 18, Masaaki discloses:
wherein the compression part defines a refrigerant path (Path of the refrigerant from 7 to 8) that extends from a bottom surface (7) of the compression part toward the discharge part (8) and that penetrates through the compression part (Refrigerant goes from 7 through 2), and wherein the muffler (24) comprises a guide surface (Fig 1: 24a) that is spaced apart from the bottom surface of the compression part and that is configured to guide the refrigerant toward the discharging part through the refrigerant path (Par 30).
Regarding claim 19, Masaaki discloses:
wherein the sealing part is disposed radially inward of the insulator and contacts an inner circumferential surface of the insulator (Fig 5: See clip in the rejection of claim 13).
Regarding claim 20, Masaaki discloses:
wherein the stator comprises: a fixed body (Fig 1: 33) coupled to the inner circumferential surface of the case (33 is coupled to 6), the insulator extending from the fixed body toward the compression part (34 extends from 33); and a teeth portion (Fig 2: 34a) that extends from the fixed body toward the rotor (34a extends from 33), 
wherein the coils comprise a first portion that is wound around the teeth portion (35a wraps around 34a) and a second potion that is wound around the insulator (35a wraps around 34), and wherein the sealing part is fixed at a position between the insulator and the first portion of the coils (Fig 1 and 4: 5 is between the insulator and coils through 5a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. US 20180298901 and Kim et al. US 20180328362 discloses similar art that can read onto the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747